Case 3:17-cv-00072-NKM-JCH Document 739 Filed 05/26/20 Page 1 of 2 Pageid#: 11063
                                                                                   CLERKS OFFICE U.S. DIST. COURT
                                                                                      AT CHARLOTTESVILLE, VA
                                                                                             FILED
                                                                                         05/26/2020
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA                       JULIA C. DUDLEY, CLERK
                                     Charlottesville Division                         BY: /s/ J. JONES
                                                                                          DEPUTY CLERK
  ELIZABETH SINES et al.,                        )       Civil Action No. 3:17-cv-00072
       Plaintiffs,                               )
                                                 )
  v.                                             )       ORDER
                                                 )
  JASON KESSLER et al.,                          )
       Defendants.                               )       By:     Joel C. Hoppe
                                                 )               United States Magistrate Judge


         This matter is before the Court on Plaintiffs’ Petition Regarding Recoverable Attorney’s

  Fees from Defendants Elliott Kline, Matthew Heimbach, and Vanguard America. ECF No. 505.

  Plaintiffs’ petition is hereby GRANTED in part and DENIED in part. For the reasons stated in

  the Memorandum Opinion entered this date, the Court finds that Plaintiffs are entitled to total

  payment of $41,300.00 in reasonable attorney’s fees caused by these Defendants’ failures to

  obey multiple court orders issued by the undersigned Magistrate Judge directing Defendants to

  provide or permit discovery, that the Defendants’ failures were not substantially justified, and

  that an award of expenses would not be unjust in this case. Fed. R. Civ. P. 37(b)(2)(C). The total

  fee award of $41,300.00 shall be apportioned among the three Defendants as follows:

         Elliott Kline:                  $12,528.33*
         Matthew Heimbach:               $12,528.33
         Vanguard America:               $16,243.33

  Plaintiffs’ request for travel and lodging expenses related to the June 3, 2019 motion hearing

  held in Charlottesville, Virginia is DENIED.




  *
   Kline shall pay this amount in addition to any fines or fees that the Honorable Norman K. Moon,
  presiding District Judge, has assessed, or may yet assess, in connection with Kline’s contempt
  proceedings. See, e.g., ECF Nos. 599, 610.
                                                     1
Case 3:17-cv-00072-NKM-JCH Document 739 Filed 05/26/20 Page 2 of 2 Pageid#: 11064




          The Clerk of Court is directed to terminate the “Motion to Appeal Sanctions,” ECF No.

  527, which the Court construes as Defendant Heimbach’s timely response in opposition to

  Plaintiffs’ fee petition.

          IT IS SO ORDERED.

          The Clerk shall send a copy of this Order to the parties.

                                                        ENTER: May 26, 2020



                                                        Joel C. Hoppe
                                                        U.S. Magistrate Judge




                                                   2
